Case 1:21-cv-00097-TSK Document 1-1 Filed 07/21/21 Page 1 of 14 PageID #: 11




                                   West Virginia B-Filing Notice



                                                                                      CC-24-202 1-C-72
                                                                                  Judge: David lanes
To~ David Dobson
    david~wvpersona1injury1awyer.eorn




                                  NOTICE OF FILING

                iN THE CIRCUIT COURT OF MARION COUNTY~ WEST VIRGINIA
                 Peggy A. Toothman, Executrix v. Huntington Bancshares Incorporated
                                        CC-24-202 1 -C-72

                     The following complaint was FILED on 6/1/202111:12:31 AM




     Notice Date:      6/1/2021 11:12:3 1 AM
                                                                                      Rhonda Starn
                                                                    CLERK OF THE CIRCUIT COURT
                                                                                    Marion County
                                                                            219 Adams StRoom 211
                                                                            FAIRMONT, WV 26554

                                                                                      (304) 367~5360
                                                                          Rhonda.Starn@courtswv.gov




                                               PLAINTIFF’S
                                                 EX~IT
         Case 1:21-cv-00097-TSK Document 1-1 Filed 07/21/21 Page 2 of 14 PageID #: 12



 COVER SHEET



                             IN THE CIRCUIT COURT OF MARION COUNTY WEST VIRGINIA
                            Peggy A. Toothman, Executrix v. Huntington Baneshares Incorporated

                                  flBusiness            ~ Individual                                       EBusiness      Qlndiviclual
 First Plaintiff:                                                         First Defendant:
                                  El Government         ~ Other                                            Qoovernment    Dother

 Judge:                           David Janes




 Case Type: Civil                                                          Complaint Type: Tort


 Origin:                              ~Initial Filing      ~AppcaI flout Municipal Court E]Appealfroni Magistrate Court


 Jury Trial Requested:                EYes ElNo             Case will be ready for trial by: 6/1/2022
 Mediation Requested:                 EYes UNo
 Substantial Hardship Requested: ElYes ~No


El Do you or any of your clients or witnesses in this case require special accommodations due to a disability?
       l~ Wheelchair accessible hearing room and other facilities
       ~ Interpreter or other auxiliary aid for the hearing impaired
       ~ Reader or other auxiliary aid for the visually impaired

       El   Spokesperson or other auxiliaiy aid for the speech impaired
       El   Other:

El I am proceeding without an attorney
~ I have an attorney: David Dobson, 1514 KANAWHA BLVD B STE 2, CHARLESTON, WV 25311
        Case 1:21-cv-00097-TSK Document 1-1 Filed 07/21/21 Page 3 of 14 PageID #: 13



~:
                 -                   ‘~-~ ~                       -




Name;          Huntington Baneshares Incorporated
Address;       do CT Corporation System 1626 Quarrier Street, Charleston WV 25311
Days to Answer: 30                 Type of Service: Plaintiff- Secreta:y of State

Name:          3. P. Knutson
Address:        do   Huntington Bank 58 Middletown Roads Fairmont WV 26554
Days to Answer; 20                 Type of Service: Plaintiff- Private Process Server
Case 1:21-cv-00097-TSK Document 1-1 Filed 07/21/21 Page 4 of 14 PageID #: 14




               IN THE CIRCUIT COURT 01? MARION COUNTY, WEST VIRGINIA

   PEGGY A. TOOTHMAN, as Executrix of
   the Estate of DONALD E. TOOTUMAN,

          Plaintiff,
                                                             Civil Action No,~_______________
   v.                                                        Honorable____________________

   HUNTINGTON BANCSHARES
   INCORPORATED, a West Virginia foreign
   Corporation, and J. P. KNUTSON, individually,

          Defendants.

                                          COMPLAINT

          NOW COMES the Plaintiff, Peggy A. Toothman, as Executrix of the Estate of Donald

   E. Toothman, by counsel, S. Brooks West, II, Esq., David A, Dobson, Esq., and West Law Firm,

  LC, and complains and alleges as follows:

                                              PARTIES

          1.      Plaintiff, Peggy A. Toothman, as Executrix of the Estate of Donald E. Toothman

  (hereinafter “Plaintiff”) is and was at all times relevant hereto, a resident of Kanawha County,

  West Virginia. Peggy A. Toothman is the authorized Executrix of the Estate of Donald E.

  Toothman by “Letter of Administration” dated February 25, 2020 by the Kanawha County

  Commission.

         2.       Defendant, Huntington Baneshares Incorporated (hereinafter “Huntington

  Bancshares” or collectively “Defendants”), its parents, subsidiaries, predecessors, successors,

  and assigns, is and was, at all times relevant hereto, a foreign corporation doing business in

  Marion County, West Virginia.



                                                                                                 1
Case 1:21-cv-00097-TSK Document 1-1 Filed 07/21/21 Page 5 of 14 PageID #: 15




           3.       Upon information and belief, Defendant, J. P. Knutson, (hereinafter “Defendant

   Knutson” or collectively “Defendants”) is and was at all times relevant hereto, a reskient of West

   Virginia.     Defendant Knutson is the branch manager of the Huntington Bancshares location

   where the subject incident which forms the basis of this Complaint occurred,

                                     JURISDICTION AND VENUE

           4,       The incident giving rise to this cause of action occurred in Marion County, West

   Virginia, the Defendants are therefore subject to the personal jurisdiction of this Court.

           5.       The incident giving rise to this cause of action occurred in Marion County, West

   Virginia, and venue is, therefore, appropriately vested in this Court,

           6.       The Plaintiff’s allegations, described more fully below, arise from certain

   statutory and common law obligations, and subject matter is, therefore, appropriately vested in

   this Court.

                                       COUNT] NEGLIGENCE
                                                  -




           7.       Plaintiff incorporates by reference all previous paragraphs of this Complaint as if

   fully restated herein.

           8,       On or about June 3, 2019, Donald B. Toothman was a customer of the Huntington

  Banoshares bank location at 58 Middletown Road, in Faimiont, West Virginia.

           9.       After exiting the aforementioned bank location, Mr. Toothman was attempting to

  walk to his parked vehicle in the parking lot, when he was tripped by a wheel stop, also known

  as a curb stop (“wheel stop”), thereby falling and suffering serious permanent injuries and

  damages, including but not limited to a brain hemorrhage.




                                                      2
Case 1:21-cv-00097-TSK Document 1-1 Filed 07/21/21 Page 6 of 14 PageID #: 16




           10.    Upon information and belief, the aforementioned wheel stop and parking lot were

   “dangerous conditions” due to among other things: a) the placement of the wheel stop; b) the

   color and the lack of contrast between the wheel stop, sidewalk, and the parking lot c) the

   condition of the wheel stop; and d) the condition of the sidewalk.

           11.    The aforementioned dangerous conditions were not open) obvious, and reasonably

   apparent.

           12.    The area where Donald E. Toothman was injured was a reasonable public path of

   ingress and egress for pedestrian traffic to and from the bank location, which was known or

   should have been known to the Defendants.

           13,    Defendants, by and through their employees, owners, members, agents,

   representatives and/or contractors, were in exclusive control of said premises.

           14.    Defendants owed a duty of care to Donald E. Toothman to keep their premises in

   a reasonably safe condition,

           15.    Defendants owed a duty of care to Donald B. Toothman to inspect for hazardous

   and dangerous conditions, hidden dangers and/or defects on their premises.

           16.    Defendants owed a duty of care to Donald B. Toothman to either remove, repair

   or warn Donald B. Toothnian of the hazardous and dangerous conditions, hidden dangers and/or

   defects on their premises.

           17.    Defendants, through their employees, owners, members, agents, representatives

   and/or contractors, breached the aforementioned duties of care by one or more of the following:

                  a)      Defendants negligently failed to keep their premises in a reasonably safe

          condition;


                                                   3
Case 1:21-cv-00097-TSK Document 1-1 Filed 07/21/21 Page 7 of 14 PageID #: 17




                  b)        Defendants negligently designed their parking lot, including parking

          spaces and wheel stops;

                  c)        Defendants negligently built their parking lot, including parking spaces

          and wheel stops;

                  d)        Defendants negligently failed to inspect their premises for hazardous and

          dangerous conditions, hidden dangers andlor defects

                  e)        Defendants negligently inspected their premises for hazardous and

          dangerous conditions, hidden dangers and/or defects

                  f)        Defendants negligently failed to warn Donald B, Toothrnan of, remove,

          and/or repair the hazardous and dangerous conditions, hidden dangers and/or defects on

          their premises.

          18,     Defendants were otherwise negligent by virtue of other acts and omissions known

   and unknown to Donald B. Toothman, including, but not limited to, violating various codes,

   regulations and industry standards.

          19.     Defendants recklessly and/or negligently maintained said premises by permitting

   a hidden trap or hazard to exist thereon, and such Defendants knew or should have known of the

   danger and risk it presented to the public and Donald B. Toothman.

          20.     Said dangerous conditions maintained by Defendants caused Donald B. Toothman

  to fall and suffer serious, permanent injury.

          21.    Defendants, by and through their employees, owners, members, agents,

  representatives and/or contractors, knew or should have known of the foreseeable risk of serious

  harm that could occur to its customers, like Donald B. Toothman, by permitting the hidden trap



                                                    4
Case 1:21-cv-00097-TSK Document 1-1 Filed 07/21/21 Page 8 of 14 PageID #: 18




   to exist and failing to provide an adequate warning to advise customers of its existence or banier

   to prevent injury to them,

            22.      Defendants, by and through their employees, owners, members, agents,

   representatives and/or contractors, knew or should have known of the foreseeable risk of serious

   harm that could occur to customers like Donald E. Toothman by breaching the aforementioned

   duties of care.

           23.       The negligence and gross negligence of Defendants, as described herein

   proximately caused injuries and damages to Donald E. Toothman, including but not limited to

   serious and permanent bodily injury and tremendous physical and mental pain and suffering,

   medical expenses, loss of the ability to perform household services, loss of the ability to enjoy

   life,   humiliation,    embarrassment,     annoyance,     anxiety,   aggravation,   mental   anguish,

   inconvenience, emotional distress, a loss in ability to perform daily activities, as well as, other

   injuries and economic and non-economic damages, all of which Donald B. Toothman suffered

  until his death.

           24.       Defendants are liable to the Plaintiff for all injuries and damages proximately

  caused by the Defendants, described herein or otherwise.

                      COUNT H- WILLFUL, WANTON. RECKLESS CONDUCT

           25.       Plaintiff incorporates by reference all previous paragraphs of this Complaint as if

  fully restated herein.

           26.       At all times relevant herein, Defendants, individually, jointly and severally, acted

  in a malicious, wiliflul, wanton, reckless andJor grossly negligent manner by failing to keep their

  premises in a reasonably safe condition.



                                                      5
Case 1:21-cv-00097-TSK Document 1-1 Filed 07/21/21 Page 9 of 14 PageID #: 19




           27.    At all times relevant herein, Defendants, individually, and jointly and severally,

   acted in a malicious, willful, wanton, reckless and/or grossly negligent manner by failing to fix

   hidden dangers and/or defects on their property.

           28.    At all times relevant herein, Defendants, individually, and jointly and severally,

  acted in a malicious, willful, wanton, reckless and/or grossly negligent manner by failing to warn

  of hidden dangers and/or defects on their property,

           29.    At all times relevant herein, Defendants, individually, and jointly and severally,

  acted in a malicious, willful, wanton, reckless and/or grossly negligent manner by failing to

  reasonably inspect their premises for dangerous conditions.

           30.    At all times relevant herein, Defendants, individually, and jointly and severally,

  acted in a malicious, willful, wanton, reckless and/or grossly negligent manner by permitting the

  hidden trap and trip hazard to exist and failing to provide an adequate warning to advise

  customers of its existence.

          31.     At all times relevant herein, Defendants, individualLy, and jointly and severally,

  acted in a malicious, willful, wanton, reckless and/or grossly negligent manner by permitting the

  hidden trap and trip hazard to exist and failing to provide a barrier to prevent injury.

          32.     As a direct and proximate result of the willful, wanton and reckless conduct of

  Defendants, Donald E. Toothman suffered injuries and damages, including but not limited to,

  serious and permanent bodily injury and tremendous physical and mental pain and suffering,

  medical expenses, loss of the ability to perform household services, loss of the ability to enjoy

  life,   humiliation,   embarrassment,    annoyance,     anxiety,   aggravation,    mental   anguish,

  inconvenience, emotional distress, a loss in ability to perform daily activities, as well as, other



                                                    6
Case 1:21-cv-00097-TSK Document 1-1 Filed 07/21/21 Page 10 of 14 PageID #: 20




   injuries and economic and non-economic damages, all of which Donald E. Toothman suffered

   until his death.

           33.        As a direct and proximate result of the willful, wanton and reckless conduct of

   Defendants, Plaintiff is entitled to an award of punitive damages to punish and deter the

   Defendants from like or similar conduct in the future.

                       COUNT III - NEGLIGENT SPOLIATION 01? EVIDENCE

           34.        Plaintiff incorporates by reference all previous paragraphs of this Complaint as if

   fully restated herein.

           35.        On February 10, 2020 and March 5, 2020 respectively, Plaintiff, through

   undersigned counsel, sent a ‘~Letter of Representation” to CNA and Huntington Bancshares,

   formally demanding that Defendants preserve all evidence.

           36.        Said February 10, 2020 and March 5, 2020 letters specifically included the

   following language: “additionally, pleasefax/forward copies of all correspondence, investigation

   reports, photographs, surveillance footage~ and any recorded statements of our client. You are

   placed on notice that all evidence regarding Mi: Thothman tr4. andfall be preserved. Failure
                                                                   ~‘




   to do so may result in sanctions and/or claimsJbr spoliation ofevidence.”

           37.        In a letter dated March 24, 2020, Senior Casualty Adjuster, Jarnison Wilkinson,

   acknowledged receipt of undersigned’s March 5, 2020 “Letter of Representation.”

           38.        The Defendants, negligently disregarded this notice and/or the fact that an injury

   had occurred on the property in June 2019, thereby repairing and/or altering the aforementioned

   dangerous conditions and destroying valuable evidence.




                                                       7
Case 1:21-cv-00097-TSK Document 1-1 Filed 07/21/21 Page 11 of 14 PageID #: 21




           39.    Because of the negligence of Defendants, evidence that was necessary to prove

   Plaintiff’s claims was destroyed.

           40.     At the time the evidence was destroyed by or at the direction of the Defendants,

   Defendants had possession and/or control over the evidence.

           41.     At the time the evidence was destroyed by or at the direction of the Defendants,

   Plaintiff had planned to pursue a claim against Defendants and/or file a lawsuit against the

   Defendants,

           42.     At the time the evidence was destroyed, Defendants had knowledge that Plaintiff

   had made a personal injury claim relating to Mr. Toothman’s fall on said property.

           43.     The Defendants were required to preserve the evidence by law,

           44.     Defendants were negligent in that they lailed to use reasonable care to preserve

   the evidence given the nature of the requirement of law to preserve said evidence.

           45.     As a direct result of the negligence of Defendants, the evidence was destroyed.

           46.     The facts that Plaintiff intended to prove through the introduction of the destroyed

   evidence could not have been proven by other evidence that was reasonably available to the

   Plaintiff~

           47.     The destroyed evidence was vital to the ability of Plaintiff to prove her claims

   against Defendants.

                   COUNT IV - INT1~NT1ONAL SPOLIATION OF EVIDENCE

           48.     Plaintiff incorporates by reference all previous paragraphs of this Complaint as if

   fully restated herein.




                                                    8
Case 1:21-cv-00097-TSK Document 1-1 Filed 07/21/21 Page 12 of 14 PageID #: 22




          49.     On February 10, 2020 and March 5, 2020 respecti’vely, Plaintiff, by and through

   her undersigned counsel, sent a “Letter of Representation” to CNA and Huntington Banoshares,

   formally demanding that Defendants preserve all evidence.

          50.     Said February 10, 2020 and March 5, 2020 letters specifically included the

   following language: “additionally, pleasefax/forward copies ofall correspondence, investigation

   reports, photographs, surveillance footage, and any recorded statements of our client You are

   placed on notice that all evidence regarding M~ Toothman ~ trip andfall be preserved, Failure

   to do so may result in sanctions and/or claimsfor spoliation ofevidence.”

          51.     In a letter dated March 24, 2020, Senior Casualty Adjuster, Jamison Wilkinson,

   acknowledged receipt of undersigned’s March 5, 2020 “Letter of Representation.”

          52.     The Defendants, negligently disregarded this notice and/or the fact that an injury

   had occurred on the property in June 2019, thereby repairing and/or altering the aforementioned

   dangerous conditions and destroying valuable evidence.

          53.     Because of the intentional actions of Defendants, evidence that was necessary to

   prove Plaintiff’s claims was destroyed.

          54,    At the time the evidence was destroyed by or at the direction of the Defendants,

   Defendants had possession and/or control over the evidence.

          55.    At the time the evidence was destroyed by or at the direction of the Defendants,

   Plaintiff had planned to pursue a claim against Defendants and/or file a lawsuit against the

   Defendants.

          56.    The Defendants intentionally destroyed the evidence.




                                                  9
Case 1:21-cv-00097-TSK Document 1-1 Filed 07/21/21 Page 13 of 14 PageID #: 23




            57.    The Defendants knew the evidence was needed in Plaintiffs case and destroyed

   the evidence with the intent to prevent Plaintiff’s ability to prove his claims in said lawsuit.

            58.    The facts that Plaintiff intended to establish through the presentation of the

   destroyed evidence in said lawsuit could not have been proven by other evidence reasonably

   available to Plaintiff~

            59.    The destroyed evidence was vital to the ability of Plaintiff to prove his claims in

   said lawsuit.

            60.    The Defendants were required to preserve the evidence by law and in accordance

   with the preservation of evidence letters I letters of representation sent to Defendants as set forth

   above,

            61,    Defendants intentionally failed to preserve the evidence given the nature of the

   requirement of law to preserve said evidence in accordance with the preservation of evidence

   letters / letters of representation sent to Defendants as set forth above.

            62,    As a direct result of the intentional actions of Defendants, the evidence was

   destroyed.

            WHEREFORE, Plaintiff Peggy A. Tootham as Executrix of the Estate of Donald E,

   Toothman, respectfully demands judgment against the Defendants in the amount that will fully

   and fairly compensate the Plaintiff for all his injuries and damages proximately caused by the

   negligence and willful, wanton and reckless conduct of the Defendant, including but not limited

   to: (1) special damages for the Defendantst negligence; (2) general damages for the Defendants’

   negligence; (3) prejudgment and postjudgment interest; (4) punitive damages in an amount

   sufficient to punish the Defendants for their willful, wanton and reckless conduct and deter like



                                                     10
Case 1:21-cv-00097-TSK Document 1-1 Filed 07/21/21 Page 14 of 14 PageID #: 24




   conduct in the future; (5) costs and expenses of this action, including attorney’s fees; (6) all other

   damages set forth in this Complaint; (7) all other damages proximately caused by the negligence

   of the Defendants; (8) all damages allowed by West Virginia law as a result of Defendants’

   spoliation of evidence in this case, including but not limited to, adverse inference jury

   instructions, punitive damages, monetary sanctions, and all other sanctions available pursuant to

   Rule 37 of the West Virginia Rules of Civil Procedure, Thacy v~ CoitreIl, 206 W, Va. 363, 524

   S.E.2d 879 (1999) and 1-Janna ~ Heeter, 213 W.Va. 704, 584 S,E.2d 560 (2003) (9) all other

   damages otherwise available to Plaintiff under West Virginia law, and (10) such other and further

   relief as deemed just and proper by the Court.

          THE PLAINTIFF DEMANDS A TRIAL BY JURY ON ALL ISSUES SO

   TRIABLE.

                                                 PEGGY A. TOOTHMAN, AS EXECUTRIX OF
                                                 THE ESTATE OF DONALD E. TOOTRMAN,

                                                 BY COUNSEL,

   /S/ThlLk~tL_~,
   S. Brooks West, II, (WVSB #10493)
   David A. Dobson (WVSB #12092)
   WEST LAW FIRM, L.C.
   1514 Kanawha Boulevard East, Suite 2
   Charleston, WV 25311
   Telephone: 304-343-9378
   Facsimile: 304-343-5535




                                                    •11
